FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30178

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00007-JDS

  v.
                                                 MEMORANDUM *
JOSE ENRIQUE SANTIAGO-RAMIREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Jose Enrique Santiago-Ramirez appeals from the district court’s judgment

and challenges the 120-month sentence imposed following his guilty-plea

conviction for conspiracy to possess with intent to distribute methamphetamine, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. § 846. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Santiago-Ramirez argues that the district court erred procedurally by finding

him ineligible for safety valve relief. We review for clear error, see United States

v. Mejia-Pimental, 477 F.3d 1100, 1103 (9th Cir. 2007), and find none. The record

supports an inference that Santiago failed to provide the government with all of the

information that he had concerning the offense. See 18 U.S.C. § 3553(f)(5);

U.S.S.G. § 5C1.2(a)(5); United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir. 1996)

(“In determining whether [the defendant] had been truthful and completely

forthcoming with information concerning the offense, the district court could

consider information learned from other sources which indicated that [the

defendant] had been less than forthcoming.”).

      AFFIRMED.




                                          2                                     12-30178